Mr. Justice Wole
delivered the opinion of the court.
 A wife appeared to he acquiring property without the appearance of her husband and the registrar of property recorded the deed with a curable defect. We have twice decided that a woman may acquire property in this way. Giménez v. The Registrar, 21 P.R.R. 314, 318; Peraza v. The Registrar of Arecibo, 30 P.R.R. 496. The registrar draws our attention to the fact that this court held otherwise in the case of Longpré v. Registrar of San Juan, 24 P.R.R. 835. Nevertheless, our decision in the subsequent case of Peraza, supra, was unmistakable. When there is a conflict, apparent *786or real, between two decisions of tbis court tbe latter must prevail.
Tbe whole court was consciously and completely convinced that a wife may bny property in ber own name although of course tbe property acquired presumptively belong’s to tbe matrimonial society.
Tbe note must be reversed and tbe record made without the curable defect.